EXHIBIT 10.35
AMENDMENT TO DEBENTURE, WARRANT
AND SECURITIES PURCHASE AGREEMENT
     THIS AMENDMENT (“Amendment”) TO THE DEBENTURE, WARRANT AND SECURITIES
PURCHASE AGREEMENT is made and entered into as of March ___ 2009, by and between
T3 Motion, Inc., a Delaware corporation (the “Company”), and Vision Opportunity
Master Fund, Ltd. (“Holder”) and hereby amends that certain Debenture, Warrant
and Agreement (as each are defined in the Recitals below).
RECITALS:
     WHEREAS, reference is made to that certain 10% Secured Convertible
Debenture dated as of December 30, 2008 (the “Debenture”) and the Series D
Common Stock Purchase Warrant dated as of December 30, 2008 (the “Warrant”)
granted by the Company to the Holder and the Securities Purchase Agreement as of
December 30, 2008, by and between the Company and the Holder (the “Agreement”);
     WHEREAS, the parties have agreed to extend certain deadlines in the
Debenture, the Warrant and the Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:
     1. AMENDMENT.
     (a) Section 5(h) of the Debenture is hereby amended and restated in its
entirely with the following text:
     “In the event that the Company fails to consummate a “Qualified Financing”
(as defined below) on or before April 30, 2009, the Conversion Price hereunder
shall be reduced to equal the lesser of (i) the then effective Conversion Price
and (ii) $1.54 (subject to adjustment for forward and reverse stock splits,
stock dividends, recapitalizations and the like that occur after the date of the
Purchase Agreement). For clarity, the Conversion Price can only be adjusted
downward pursuant to this Section 5(h). As used herein, “Qualified Financing”
means an issuance by the Company of Common Stock and/or Common Stock Equivalents
in an equity financing transaction that occurs after the date of this Debenture
and before April 30, 2009 with net cash proceeds to the Company of at least
$6,000,000.”
     (b) Section 8(a)(xii) of the Debenture is hereby amended and restated in
its entirely with the following text:
     “the Company shall fail to initiate a public market for the Common Stock on
a Trading Market before by May 15, 2009;”

 



--------------------------------------------------------------------------------



 



     (c) Section 4.18(a) of the Agreement is hereby amended and restated in its
entirety with the following text:
     “Subsequent Financing is consummated on or before April 30, 2009”
     (d) Section 3(h) of the Warrant is hereby amended and restated in its
entirely with the following text:
     “In the event that the Company fails to consummate a “Qualified Financing”
(as defined below) on or before April 30, 2009, the Exercise Price hereunder
shall be reduced to equal the lesser of (i) the then effective Exercise Price
and (ii) $1.65 (subject to adjustment for forward and reverse stock splits,
stock dividends, recapitalizations and the like that occur after the date of the
Purchase Agreement). For clarity, the Exercise Price can only be adjusted
downward pursuant to this Section 3(h). As used herein, “Qualified Financing”
means an issuance by the Company of Common Stock and/or Common Stock Equivalents
in an equity financing transaction that occurs after the date of this Warrant
and before April 30, 2009 with net cash proceeds to the Company of at least
$6,000,000.”
     (e) Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Debenture, the Warrant or the Agreement or of any right, power or remedy of the
Holder, or constitute a waiver of any provision of the Debenture, the Warrant or
the Agreement (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. Except as set forth herein, the Holder
reserves all rights, remedies, powers, or privileges.
     2. CONFLICTS. Except as expressly set forth in this Amendment, the terms
and provisions of the Debenture, the Warrant or the Agreement shall continue
unmodified and in full force and effect. In the event of any conflict between
this Amendment and the Debenture, the Warrant or the Agreement, this Amendment
shall control.
     3. GOVERNING LAW. This Amendment shall be governed and construed under the
laws of the State of New York, and shall be binding on and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
     4. COUNTERPARTS. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first set forth above.

          COMPANY:    
 
        T3 Motion, Inc.    
 
       
By:
       
 
 
 
Ki Nam, Chief Executive Officer    
 
        HOLDER:    
 
        Vision Opportunity Master Fund, Ltd.    
 
       
By:
       
 
 
 
Adam Benowitz, Director    

 